                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,
                                                 NO. 3:18-cr-00095-SLG-DMS
                            Plaintiff,
                                                 ORDER GRANTING UNOPPOSED
      v.                                         MOTION FOR DEFENDANT’S
                                                 RELEASE FOR ENTRY INTO
KENNETH CURRIN SCHUCHMAN,                        RESIDENTIAL TREATMENT AND
                                                 AUTHORIZATION FOR CJA FUNDS
                            Defendant.           FOR TRANSPORTATION COSTS

      This Court has considered the unopposed motion for defendant’s release from

custody for entry into residential treatment and authorization for Criminal Justice Act

funding for the costs of his non-custodial transportation. It is therefore, ORDERED that:

      (1) On September 4, 2019 by 3:00 a.m., the defendant shall be released from

           custody to immediately enter into the Pathways Residential Treatment Program

           in St. Helens, Oregon.

      (2) Due to defendant’s indigency, Criminal Justice Act funds are authorized for

           the defendant’s non-custodial transportation from Anchorage, Alaska to

           Portland, Oregon.

      (3) After his release from custody and while in inpatient residential treatment at

           Pathways, all previously imposed conditions of release shall remain in effect,

           with the exception of the previously imposed condition of GPS Monitoring.

                        DATED this 3rd day of September, 2019, in Anchorage, Alaska.

                        Deborah M. Smith
                        CHIEF UNITED STATES MAGISGRATE JUDGE



      Case 3:18-cr-00095-SLG-DMS Document 88 Filed 09/03/19 Page 1 of 1
